Citation Nr: 1243630	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1942 to December 1945.  He died in January 2003.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board remanded the claims for additional development.  As a result of the remand, further evidentiary development is needed. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In the remand in August 2011, the Board asked the Appellant for information, pertaining to the amended death certificate. 

In October 2011, the Appellant referred to a letter of a private attorney.  According to the attorney, the Veteran's death certificate could not be amended without a court order.  

As there is an inconsistency in the first copy of the death certificate submitted and the "amended" death certificate, the case is REMANDED for the following action:



1.  Ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) (a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a service-connected disability; and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected).

2.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf, the medical records from Harvest Westside Nursing & Rehabilitation Center in Sioux City, Iowa, dating from April 2000 to January 2003.  

3.  Ask the Appellant to submit a copy of a court order, authorizing an amended death certificate.

4.  After the above development is completed, adjudicate the claims for accrued benefits and for service connection for cause of the Veteran's death.  If any benefit sought is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.




The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



